DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does anticipate or render obvious the limitations set forth in independent claims 1 and 17. Specifically, the prior art fails to teach the heat exchange described in these claims with a second plate includes a second-plate end plate portion disposed to face the end face of the stacked core in the core width direction and directly joined to a wall surface of a first plate that faces in a core width direction, a second-plate center plate portion, and a flange portion that extends in a tube stacking direction and is joined to a bottom wall surface of the groove of a coupling plate. Garret et al. (U.S. Patent Publication No. 2011/0168370), considered the closest prior art, teaches providing a second plate with a second-plate end plate portion, a second-plate center plate portion, and a flange portion. However, Garret fails to teach the relative positioning of the second-plate end plate portion and second-plate center plate portion to the tube stacking and core width directions as claimed. The prior art fails to render this obvious and thus these claims are allowable over the prior art. 
The prior art does anticipate or render obvious the limitations set forth in independent claims 18 and 22. Specifically, the prior art fails to teach flange portions that extend outwards from both end portions of the second plate in a direction intersecting the first fluid flow direction. Okubo et al. (U.S .Patent Publication No. 2017/0016684), considered the closest prior art, teaches flanges (17) which extend in a direction intersecting a first fluid flow direction. However, Okubo et al. fails to teach having the flanges extend outward from both end plate portions. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/Primary Examiner, Art Unit 3763